Hofstadter, J.
(dissenting). There is no sufficient ground to disturb the factual finding implicit in the result reached below. The evaluation of the record in its totality was for the trial *550court. As I view the matter, it is not within our competency to substitute our own. For, it is the function of the trial court to explore the facts. In the proper exercise of our limited power of review of the facts we may not retry the case. That an appellate court would have reached a different result on the facts, is no valid ground for discarding that reached below.
Stetter, J. P., and Aurelio, J., concur; Hoestadter, J., dissents in memorandum.
Judgment reversed, etc.